                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


ANSELM CADDELL,                                Case No. 1:19-cv-91

             Plaintiff,
                                               Dlott, D.
      vs.                                      Bowman, M.J.

JOYCE CAMPBELL, et al.,

             Defendants.

                          REPORT AND RECOMMENDATION

      This civil action is now before the Court on Defendants’ motions to dismiss and

motion for judgment on the pleadings. Also before the Court is Plaintiff’s motion to

strike Defendants’ motion for judgment on the pleadings. The motions will be

addressed in turn.

      I.     Background and Facts

      The Plaintiff, Anselm Caddell, was stopped on February 23, 2017 by an Ohio

State Highway Patrol Trooper for an alleged traffic violation. (Doc. 6, ¶¶ 25-26).

Officers with the Fairfield Police Department responded to the scene as well. (Doc. 6, ¶

27). Plaintiff alleges he was subsequently transported to the Butler County Jail, where

he was held until his appearance before Judge Joyce Campbell five days later. (Doc. 6,

¶¶ 28-29).

      According to the Amended Complaint, the Plaintiff was arrested on February 23,

2017 and was subsequently "detained by Defendant Jones in the Butler County Jail

without bond or appearance before a judicial officer until Tuesday, February 28, 2017,

                                           1
when he was finally transported to the [Fairfield Municipal Court] for arraignment before

Defendant Campbell." (Doc. 6, ¶¶ 25, 29).

       Plaintiff contends that his "five-day detention without appearance before a

judicial officer resulted in a deprivation of his constitutional rights guaranteed under the

Fourth, Sixth, Eighth and Fourteenth Amendments." (Doc. 6, ¶ 32). Plaintiff filed his

Complaint on February 1, 2019, naming Judge Joyce Campbell, individually and in her

official capacity as Presiding and Administrative Judge of the Fairfield Municipal Court,

and the City of Fairfield as Defendants. (Doc. 1). An Amended Complaint was filed on

February 18, 2019, adding Richard Jones, individually and in his official capacity as

Sheriff of Butler County as a Defendant. (Doc. 6).

       Defendants City of Fairfield and Joyce Campbell now move the Court to dismiss

the Plaintiff's claims against them pursuant to Fed. R. Civ. P. 12(b)(6). Defendant

Richard Jones also moves for judgment on the pleadings.              The motions will be

addressed in turn.

       II.    Analysis

       A. Standards of Review under Rules 12(b)(6) and 12(c)

       Plaintiff bears the burden of proving jurisdiction in order to survive a motion to

dismiss on grounds of lack of subject matter jurisdiction.         Nichols v. Muskingum

College, 318 F.3d 674, 677 (6th Cir. 2003); Michigan Southern R.R. Co. v. Branch &

St. Joseph Counties Rail Users Ass’n, Inc., 287 F.3d 568, 573 (6th Cir. 2002); Moir v.

Greater Cleveland Regional Transit Authority, 895 F.2d 266, 269 (6th Cir. 1990). “In

reviewing a 12(b)(1) motion, the court may consider evidence outside the pleadings to

resolve factual disputes concerning jurisdiction, and both parties are free to
                                             2
supplement the record by affidavits.”      Nichols, 318 F.3d at 677 (citing Rogers v.

Stratton Industries, 798 F.2d 913, 916 (6th Cir. 1986)). “[W]here a defendant argues

that the plaintiff has not alleged sufficient facts in [his] complaint to create subject

matter jurisdiction, the trial court takes the allegations in the complaint as true.”

Nichols, 318 F.3d at 677 (citing Jones v. City of Lakeland, 175 F.3d 410, 413 (6th Cir.

1999)).

       Furthermore, to survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a

plaintiff’s complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129

S.Ct. 1937, 1949 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The Court must accept all

well-pleaded factual allegations as true but need not “accept as true a legal conclusion

couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain,

478 U.S. 265, 286 (1986)).       While a complaint need not contain “detailed factual

allegations,” it must provide “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Iqbal, 556 U.S. at 678(citing Twombly, 550 U.S. at 555). A

pleading that offers “labels and conclusions” or “a formulaic recitation of the elements

of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id. at

557.


                                             3
       Additionally, a court may consider exhibits attached to the complaint and public

records in deciding a motion to dismiss under certain circumstances. Amini v. Oberlin

College, 259 F.3d 493, 502 (6th Cir. 2001) (citing Nieman v. NLO, Inc., 108 F.3d 1546

(6th Cir. 1997)). Though, generally, a court may not consider matters outside of the

pleadings when ruling on a 12(b)(6) motion without converting it into a Rule 56 motion

for summary judgment, “[d]ocuments that a defendant attaches to a motion to dismiss

are considered part of the pleadings if they are referred to in the plaintiff’s complaint

and are central to her claim.” Weiner v. Klais & Co., 108 F.3d 86, 89 (6th Cir. 1997)

(quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir.

1993)).

       B. Defendants’ motions are not well-taken at this time

       1. City of Fairfield and Fairfield Municipal Court (Doc. 8)

       The City of Fairfield argues that Plaintiff's claims against it fail for at least two

reasons. First, the Amended Complaint does not provide any facts indicating that

Fairfield Police Department officers were responsible for his alleged overdetention.

Second, the City of Fairfield argues that is not responsible for the operations of the

Fairfield Municipal Court as a matter of law.

       More specifically, the City contends that the Plaintiff does not allege that the

Fairfield Police officers were responsible for this five-day delay in any way, nor does

the Amended Complaint allege that there was a delay in transporting the Plaintiff to the

Jail. The Amended Complaint further states that the Plaintiff was "detained in the Butler

County Jail by Defendant Jones," and that the Plaintiff was detained only at the Butler

County Jail for the entire five-day period. (Doc. 6, ¶ 30). As such, the City contends that
                                             4
there is no allegation that any City of Fairfield officer had a role in the allegedly delayed

probable cause determination. The City’s assertions are unavailing.

       As noted above, Plaintiff contends that his "five-day detention without

appearance before a judicial officer resulted in a deprivation of his constitutional rights

guaranteed under the Fourth, Sixth, Eighth and Fourteenth Amendments." (Doc. # 6, ¶

32). Notably, in Gerstein v. Pugh, 420 U.S. 103 (1975), we held that the Fourth

Amendment's shield against unreasonable seizures requires a prompt judicial

determination of probable cause following an arrest made without a warrant and

ensuing detention. Thereafter, County of Riverside v. McLaughlin, 500 U.S. 44, 111

S.Ct. 1661, 114 L.Ed.2d 49 (1991), established that “prompt” generally means

within 48 hours of the warrantless arrest; absent extraordinary circumstances, a longer

delay violates the Fourth Amendment.

       Plaintiff’s complaint articulates two claims by which the City of Fairfield bears

liability to Mr. Caddell and the putative class for the unconstitutional conduct at issue:

(1) the unconstitutional policies and customs of its police force and, (2) the

constitutional shortcomings of the Fairfield Municipal Court. Notably, at paragraph 21

of his Amended Complaint, Plaintiff asserts that:

       Defendants Fairfield and Jones employ policies or customs whereby the
       officers of their respective police forces transport certain individuals
       arrested without a warrant to the Butler County Jail. These Defendants
       know, or reasonably should know, that many of these individuals will be
       detained in excess of 48 hours without appearance before a judicial
       officer.

(Doc. 6).



                                              5
       Citing Monell v. Dept. of Social Serv., 436 U.S. 658 (1978), Plaintiff contends

that a municipal government can be held liable under §1983 if a Plaintiff can

demonstrate that a deprivation of a federal right occurred as a result of a policy or

custom of the municipality. To establish a municipal “policy,” a plaintiff must prove that

the municipal action was (1) taken with the requisite degree of culpability and (2)

causally linked to the deprivation of a federal right. Id. In this regard, Plaintiff notes that

the complaint specifically alleges that the City of Fairfield is a municipal corporation

that operates the City of Fairfield Police Department, a police force empowered to

arrest and detain individuals within its borders. (Doc. 6, ¶¶ 4, 18). Notably, individuals

arrested by the Fairfield Police Department are to be arraigned before Judge Campbell

in the Fairfield Municipal Court. (Doc. 6, ¶¶ 10, 11, 13)

        Rather than operate a jail to hold individuals arrested within its borders, Plaintiff

alleges it is the policy and custom of the City of Fairfield that those individuals be taken

to the Butler County Jail. (Doc. 6, ¶ 18) The Butler County Jail is operated by

Defendant Jones, whose policy and custom it is to hold individuals for more than 48

hours awaiting appearance before Defendant Campbell, who does not conduct

arraignments often enough to satisfy the constitution. (Doc. 6, ¶¶ 14, 16, 17). Plaintiff

further contends that Defendant Fairfield is aware of this policy and custom and is

therefore aware, or reasonably should have been aware, that individuals, such as Mr.

Caddell, transported to the Butler County Jail for detention pending appearance before

Judge Campbell would necessarily be held in excess of 48 hours. (Doc. 6, ¶ 21).

Specifically to Mr. Caddell, on the night in question the officers involved, including

officers of the Fairfield Police Department, participated in his warrantless arrest and
                                              6
detention in the Butler County Jail pursuant to the policies and customs of the City of

Fairfield. (Doc. 6, ¶¶ 27, 28). The policies and customs of the City of Fairfield are

therefore causally linked to the deprivation of the right to prompt appearance before a

judicial officer and proximately caused injury to Mr. Caddell.

       At this time, the undersigned finds that Plaintiff’s complaint contains sufficient

allegations that the policies and customs of the City of Fairfield are therefore causally

linked to the deprivation of the right to prompt appearance before a judicial officer and

proximately caused injury to Plaintiff.

       The City also argues that Plaintiff cannot show the City has sufficient authority

over the Fairfield Municipal Court to impose liability on the City under the facts of this

case. Namely, the city contends that the Municipal Court is an arm of the State of Ohio

and does not fall under the authority of the City of Fairfield.

       Plaintiff, however, argues that the determination of whether the Fairfield

Municipal Court is an arm of the City of Fairfield or the State of Ohio is fact-based

matter inappropriate for determination on the pleadings. In Alkire, the Sixth Circuit set

forth the balancing test to be applied when considering whether a court is an extension

of the locality in which it sits or, rather, is an arm of the state. Alkire, 330 F.3d at 812.

Among several factors to be weighed, Alkire notes that “whether the state would be

legally liable for a judgment against the [court]” is the most important to consider. Id.

The Alkire Court further stated:

       Other factors relevant to the analysis of the sovereign immunity issue
       might include, but are not limited to, the following. First, courts have
       looked to the status of the entity under state law. This inquiry might
       include whether state statutes, including any enabling legislation, or case
       law characterize the entity as an arm of the state. Second, courts have
                                              7
       reviewed the degree of autonomy that the entity has or, put another way,
       the amount of control the state wields over the entity. Relatedly, it might
       be useful to look to whether the agency can sue or be sued in its own right
       or hold property in its own name. Whether the entity is immune from state
       taxation may also shed light on whether it is considered an arm of the
       State. Finally, the inquiry might include an assessment of whether the
       entity is concerned with state-wide or local issues.

Id at 812-813.

       Plaintiff argues that resolution of this issue is simply premature at this juncture

because no facts have yet been developed in the record as required by Sixth Circuit

precedent. The undersigned agrees. In light of the foregoing, the undersigned finds

that the City of Fairfield’s motion to dismiss is not well-taken.

       2. Judge Joyce Campbell

       Judge Campbell also seeks dismissal of Plaintiff’s claims. Namely, Defendant

Campbell argues that Plaintiff’s claims against Judge Campbell fail for several reasons:

First, the Rooker-Feldman doctrine precludes this Court from reviewing the claims

against her. Second, as to Mr. Caddell’s claims against Judge Campbell for her role in

his underlying criminal case, Judge Campbell is entitled to absolute judicial immunity

and Mr. Caddell’s §1983 claim against the Judge fails as a matter of law. Finally, as to

Mr. Caddell’s claims against Judge Campbell for her alleged policymaking role, Judge

Campbell is entitled to qualified and sovereign immunity. Defendant’s assertions will

be addressed in turn.

       A. Rooker-Feldman

       The Rooker-Feldman doctrine states that district courts lack subject-matter

jurisdiction over challenges to state court determinations. Notably, under 28 U.S.C. §

1257, final judgments of state courts are entitled to receive full faith and credit from
                                              8
federal courts, and lower federal courts lack jurisdiction to review state court decisions.

Instead, a review of state court determinations may be obtained only by filing a petition

for writ of certiorari in the United States Supreme Court. District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 476, 103 S.Ct. 1303, 75 L.Ed.2d 206

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16, 44 S.Ct. 149, 68 L.Ed. 362

(1923). The doctrine applies to any case in which a plaintiff attempts to bring an

impermissible attack on a state court judgment.

       Here, Defendant contends that Mr. Caddell asks this federal Court to review

Judge Campbell’s underlying judicial decisions to determine whether they were

constitutionally proper. This is an improper invocation of federal jurisdiction, and his

complaint must therefore be dismissed. Denman v. Leedy, 479 F.2d 1097, 1098 (6th

Cir. 1973).

       Plaintiff, however, contends that Rooker-Feldman does not apply in this case

because the conduct at issue is not judicial in nature According to Plaintiff, the scope

of the Rooker-Feldman doctrine was narrowed by the Supreme Court of the United

States in 2005. Pittman v. Cuyahoga County Dept. of Children and Family Services,

241 Fed.Appx. 285, 286 (6th Cir. 2007) (citing Exxon Mobil Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280 (2005)). In Exxon Mobil the High Court stated:

       The Rooker–Feldman doctrine, we hold today, is confined to cases of the
       kind from which the doctrine acquired its name: cases brought by state-
       court losers complaining of injuries caused by state-court judgments
       rendered before the district court proceedings commenced and inviting
       district court review and rejection of those judgments

Exxon Mobil Corp. 125 S. Ct. 1517, at 1520.


                                             9
      Thus, in view of Exxon, Plaintiff argues that for Rooker-Feldman to bar this

Court’s jurisdiction Plaintiff must be: (1) the losing party to a state court suit; (2)

complaining of injury resulting from that state court judgment, and; (3) seeking review

and rejection of that judgment by the federal district court. Id. Mr. Caddell is none of

these things. Mr. Caddell was not the losing party in a state court suit, and, while this

action does not involve the specifics of any suit, all claims against Mr. Caddell were

dismissed. Mr. Caddell is also not complaining of injury resulting from a judgment. To

the contrary, when he finally saw Judge Campbell, Mr. Caddell was set free from

detention on his own recognizance. It therefore follows that Mr. Caddell is not seeking

review of any judgment rendered by Judge Campbell. Mr. Caddell does, however,

challenge Judge Campbell’s policy or custom of not scheduling arraignments on

Mondays and Fridays such that any individuals detained in the Butler County Jail will

be held in excess of 48 hours in violation of the constitution. The institution and

implementation of this custom or policy involves no “‘judicial inquiry’ into which Judge

Campbell is called upon to investigate, declare, and enforce ‘liabilities as they [stood]

on present or past facts and under laws supposed already to exist.’” Feldman, 103

S.Ct. at 1312. Mr. Caddell is also not asking this Court to determine that there was no

probable cause for his arrest, nor is he asking this Court to reverse a conviction. Mr.

Caddell instead is seeking compensatory damages and a declaratory judgment that

Judge Campbell’s policy and custom is unconstitutional. Thus, the Rooker-Feldman

doctrine does not apply here.




                                           10
      B. Judicial Immunity

      Judge Campbell also asserts that Plaintiff’s claims against her fail as a matter of

law because she is entitled to judicial immunity. The purpose for this protection “is

primarily in order to protect judicial independence by insulating judges from vexatious

actions by disgruntled litigants.” Forrester v. White, 484 U.S. 219, 219 (1988).

Determination of the circumstances in which immunity shall be applied turns upon

whether the action complained of is action that is truly judicial in nature rather than

ministerial or administrative. Id. A jurist seeking to invoke immunity for an action bears

the burden to show that such immunity is justified for the function in question. Buckley

v. Fitzsimmons, 509 U.S. 259, 269 (1993).

      Plaintiff argues that his case was not a matter in controversy before Judge

Campbell at the time the constitutional harm occurred. Nor was the harm caused by

any adjudicatory action taken by Judge Campbell. Rather, the judge enacted and has

long pursued a general policy as an expression of her administrative or legislative

authority over the court which impacted Mr. Caddell such that he spent five days in jail.

As such, plaintiff contends that the application of judicial immunity in this case is also

far less reasonable given that Mr. Caddell had no appeal available to him for this five-

day detention.

      Specifically, Plaintiff argues that it is Judge Campbell’s general policy and

custom of failing to conduct arraignments on Mondays and Fridays, or whenever they

are otherwise constitutionally necessary, which results in individuals being held in the

Butler County Jail for more than 48 hours. Indeed, Defendant Jones admits as much in

his Answer, in which he states that he held Mr. Caddell in custody from Thursday until
                                            11
“the first time that the Court was open,” the following Tuesday. (Answer of Defendant

Jones, Doc. 10 at ¶¶ 8, 10). Thus, Plaintiff contends that Judge Campbell’s general

policy, as in Morrison v. Lipscomb, 877 F.2d 463 (6th Cir. 1989), “did not alter the

rights and liabilities of any [specific party] but, rather, instructed court personnel on how

to process the [individuals arrested in her jurisdiction].” Morrison at 466. Plaintiff further

notes that akin to Morrison, here, no direct appeal was available to Mr. Caddell or

others similarly situated for their pre-arraignment detention, making the absence of

judicial liability far less reasonable. Id. Further, again just as in Morrison, the action at

issue does not require a judge to conduct it. In this regard, a court administrator could

order that the scheduling of arraignments be delayed. Id.

       In light of the foregoing, at this stage of the litigation and without the benefit of

discovery, the undersigned finds that Defendant’s motion to dismiss Plaintiff’s § 1983

claims against her based on judicial immunity is not well-taken.

       C. Qualified Immunity

       Judge Campbell also claims that she is entitled to qualified immunity. Qualified

immunity protects government officials “from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102

S.Ct. 2727, 73 L.Ed.2d 396 (1982). Qualified immunity not only insulates government

officials from individual liability for money damages, but from the burdens and

expenses of litigation and trial. Saucier v. Katz, 533 U.S. 194, 200–201, 121 S.Ct.

2151, 150 L.Ed.2d 272 (2001).


                                             12
       A judge performing a discretionary, administrative function is entitled to qualified

immunity from suit for civil damages unless his or her actions violate “clearly

established statutory or constitutional rights of which a reasonable person would have

known.” Forrester v. White, 484 U.S. 219 (1988). For a law to be clearly established,

the “contours of the right must be sufficiently clear that a reasonable official would

understand that what he is doing violated that right.” Anderson v. Creighton, 483 U.S.

635, 640 (1987).

       As noted above, the Supreme Court has held the Fourth Amendment requires

that an individual arrested without probable cause “may not be detained for over 48

hours without a neutral magistrate's review of that probable cause determination," see

Gerstein v. Pugh, 420 U.S. 103, 114, 95 S. Ct. 854, 43 L. Ed. 2d 54 (1975); Riverside,

500 U.S. at 56.        Judge Campbell asserts that the constitutional requirements in

Riverside and its predecessor, Gerstein, are placed upon the officials arresting and

(once delivered to detaining authorities) officials detaining the arrested individual, not

on local judicial officials.

       Notably, in Cherrington v. Skeeter, the Sixth Circuit analyzed a claim related to

an excessive detention following a warrantless arrest and recognized that “before a

defendant may be held liable under section 1983, that defendant must first possess

power by virtue of state law, then misuse that power in a way that violates federal

constitutional rights." Cherrington v. Skeeter, 344 F.3d 631, 644-645 (6th Cir. 2003)

(citing Christian v. Belcher, 888 F.2d 410, 414 (6th Cir. 1989)). The Court further

recognized that courts “must look to state law to determine who is responsible for

ensuring that a judicial determination of probable cause is made within 48 hours after
                                            13
an arrest.” Id. Applying Ohio law, the Court noted that, “where an arrest is made

without a warrant, it generally falls to the ‘arresting officer’ to ‘bring the arrested person

without unnecessary delay before a court having jurisdiction of the offense.’” Id.

(quoting Ohio Crim. R. 4(E)(2)).

       In this regard, Judge Campbell further notes that other courts have likewise

recognized that once a person arrested without a warrant is delivered to a detention

facility, the requirement to bring that person before a magistrate for a probable cause

determination clearly falls to detaining officials.

        Under Ohio law, Judge Campbell argues that she does not have charge over

the Butler County Jail (see R.C. 341.01) and was not detaining Mr. Caddell. See R.C.

341.01; see also Amended Complaint, Doc. 6., ¶25 (alleging Mr. Caddell was “detained

by Defendant Jones in the Butler County Jail.”). Accordingly, Defendant Campbell

asserts that it does not fall to her to determine when a detainee needs to be brought

before a neutral magistrate for a probable cause determination, nor would other office-

holders of reasonable competence believe it does. As such, Campbell contends that

Plaintiff cannot establish that at the time he was held at the Butler County Jail, it was

clearly established and reasonably understood that Judge Campbell, who has no

oversight or policymaking control over the arresting officers, detaining officers, or the

Butler County Jail—had a legal obligation to ensure that Mr. Caddell was brought

before a neutral magistrate within 48 hours of his arrest. Accordingly, Judge Campbell

argues that she is qualifiedly immune from Mr. Caddell’s claim that she is liable in her

administrative capacity.


                                              14
       Plaintiff argues that Judge Campbell should have had knowledge of the

constitutional 48-hour requirement. In this regard Plaintiff contends that in Cherrington,

the Sixth Circuit noted that the “part-time court” scheme analyzed in Alkire would have

violated the Riverside rule in cases involving arrests on Friday and Saturday.

Cherrington, 344 F.3d at 644. The Sixth Circuit also elaborated, noting that Riverside

ought to have alerted a “reasonable official” to the existence of an arrestee’s Fourth

Amendment right to a judicial determination of probable cause within 48 hours,

irrespective of intervening weekends or other court holidays. Id. The notion of a

“reasonable official” has been most often applied to peace officers. Plaintiff argues that

one would assume that this is because it is a rare, if not unheard of, phenomenon that

a court would have a policy or custom of failing to convene the requisite probable

cause hearings in a timely manner in the wake of Riverside. Nevertheless, Plaintiff

contends it cannot seriously be argued that a jurist, local, state, or federal, would not

be considered a “reasonable official” charged with knowledge of the constitutional 48-

hour requirement. Thus, Plaintiff argues that Alkire and Cherrington would direct that

any such “reasonable official” responsible for the delay be liable for the constitutional

harm caused by their individual failure.

       Upon    careful   review,   the     undersigned   finds   that   the   consideration

of qualified immunity is premature. See Grose v. Caruso, 284 F. Appx. 279, 283 (6th

Cir.2008). Generally, qualified immunity is the basis for a summary judgment motion

pursuant to Federal Rule of Civil Procedure 56, not a dismissal under Federal Rule of

Civil Procedure 12(b)(6) for failure to state a claim. Id. at 283 (citing Saucier v.

Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001), West v. Atkins, 487 U.S.
                                             15
42, 108 S.Ct. 2250, 101 L.Ed.2d 40 (1988), Perez v. Oakland County, 466 F.3d 416

(6th Cir.2006), and Adams v. Metiva, 31 F.3d 375, 387 (6th Cir.1994)).

       The undersigned recognizes that the rationale for the existence of qualified

immunity is “[t]o avoid imposing needless discovery costs upon government officials,”

so determining whether the immunity applies “must be made at an early stage in the

litigation.” Vaughn v. U.S. Small Bus. Admin., 65 F.3d 1322, 1326 (6th Cir.1995)

(citing Harlow v. Fitzgerald, 457 U.S. 800, 816–818, 102 S.Ct. 2727, 73 L.Ed.2d 396

(1982) and Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S.Ct. 2806, 86 L.Ed.2d 411

(1987)). At the same time, the determination of qualified immunity “is usually

dependent on the facts of the case, and, at the pleadings stage of a litigation, there is

scant factual record available to the court.” Oshop v. Tenn. Dept. of Children's

Services, No.   3:09–cv–0063,     2009    WL      1651479(M.D.Tenn.     June    10,   2009)

(quoting Alvarado v. Litscher, 267 F.3d 648, 651 (7th Cir.2001); Hammett v. Okla.

Dept. of Mental Health and Substance Abuse Serv., 153 F.3d 727, 727 (10th

Cir.1998)).

       Since plaintiffs are not required to anticipate a qualified immunity defense in

their pleadings, Vaughn, 35 F.3d at 1326; Oshop, 2009 WL 1651479, at *7, and since

at this stage of the litigation the exact contours of the right at issue-and thus the degree

to which it is clearly established-are unclear, Grose, 248 F. Appx. at 283; Oshop, 2009

WL 1651479, at *7, the Sixth Circuit advises that qualified immunity should usually be

determined pursuant to a summary judgment motion rather than a motion to

dismiss. See Oshop, 2009 WL 1651479, at *7 (“Indeed, consideration of a qualified

immunity defense is much more appropriate once the plaintiff has had the chance to
                                             16
supplement his allegations with more detailed facts ascertained through discovery”

(quotations omitted)); McCombs v. Granville Exempted Village School Dist., No. 2:07–

cv00495, 2009 WL 467066, at *7 (Feb. 24, 2009 S.D. Ohio) (holding that on a motion

to dismiss “[i]t would be premature to grant dismissal based on qualified immunity”

where the factual allegations of a plaintiff's complaint, though scarce, sufficiently

alleged a violation of a constitutional right (citations omitted)).

         Considering the factual allegations that Plaintiff has set forth, the undersigned

finds it premature for Defendant Campbell to be granted qualified immunity. Such a

decision would require the undersigned to assume facts that are not in evidence;

namely, the policies and practice of Defendants relating to timely arraignments for

individuals arrested without a warrant in the City of Fairfield.        The undersigned

recognizes that “where an arrest is made without a warrant, it generally falls to the

‘arresting officer’ to ‘bring the arrested person without unnecessary delay before a

court having jurisdiction of the offense.’” See Cherrington 344 F.3d at 644-645

(citations omitted) (emphasis added). However, without the benefit of discovery, the

Court cannot determine whether this general rule was followed and/or what was in fact

the custom or practice of Defendants relating to timely arraignments for individuals

arrested without a warrant. If there is not a judge available on Fridays and Mondays

then the “arresting officer” would not be able to bring the arrested person before the

Court.

         Accordingly, Judge Campbell’s motion to dismiss based upon qualified immunity

should be denied without prejudice to the affirmative defense being raised again at a

later time.
                                              17
       D. Sovereign Immunity

       Judge Campbell further argues that she is entitled to sovereign immunity for all

claims pled against her in her official capacity. According to Defendant Campbell, Ohio

Common Pleas Courts, and the judges of Common Pleas Courts sued in their official

capacities, are political subdivisions of the state entitled to sovereign immunity. Triplett

v. Connor, 109 Fed Appx. 94, *8 (6th Cir. 2004). Further, Defendant argues that judges

sued in their official capacities are arms of the State who are not subject to suit under

42 U.S.C. § 1983. Alkire v. Irving, 330 F.3d 802, 812 (6th Cir. 2003); Foster v. Walsh,

864 F.2d 416, 418-19 (6th Cir. 1988).

       Plaintiff argues that Judge Campbell is not an arm of the state as a matter of law

when she is not acting in her individual capacity.         42 U.S.C. § 1983 empowers

individuals to pursue redress for violations of their constitutional rights against every

“person” who acts under color of state law. Plaintiff further contends that the Court

does not need to reach the question of whether Judge Campbell is an arm of the state

for purposes of sovereign immunity because Mr. Caddell has only sued her in her

official capacity for the purpose of seeking declaratory relief. The Sixth Circuit has

confirmed that “Section 1983 now implicitly recognizes that declaratory relief is

available against judicial officers.” Ward v. City of Norwalk, 640 F. App'x 462, 464 (6th

Cir. 2016).

       As noted above, Mr. Caddell’s complaint presents two distinct claims against

Judge Campbell. She is sued in her individual capacity for damages arising from her

deliberate indifference to Mr. Caddell’s clearly established constitutional rights. Mr.

Caddell additionally sued Judge Campbell as a policy maker acting in her official
                                             18
capacity as the presiding and administrative judge of the Fairfield Municipal Court. This

claim, however, seeks only declaratory relief such that this Court will declare the

policies and customs enacted and pursued by Judge Campbell to be in violation of the

Constitution.

       At this stage in the litigation, the undersigned finds that Defendant Campbell’s

motion to dismiss based on sovereign immunity is not well-taken.

       In sum, the undersigned finds that Plaintiff has stated a cognizable claim for

relief against Defendant Campbell in both her individual and official capacities and

such claims may proceed at this time.

       3. Sheriff Richard Jones

       Also before the Court is a motion for judgment on the pleadings filed by Sheriff

Jones. Jones argues that Plaintiff has not pleaded facts establishing that the alleged

constitutional violation was caused by an official policy, custom or practice of the Butler

County Sheriff. Sheriff Jones further contends that he is entitled to qualified immunity

from Plaintiff’s claims against him in his individual capacity.

       Plaintiff has moved to strike Defendant’s motion for judgment on the pleadings

asserting that it has been filed prematurely in violation of Fed R. Civ. Pro. 12(c).

Namely, Plaintiff contends that Defendant Jones has filed a Rule 12(c) motion for

judgment on the pleadings before the pleadings have closed. Defendant Jones may

well have the opportunity to seek judgment on the pleadings at some point. That

opportunity, however, arises only after the pending motions to dismiss have been

addressed, subsequent answers have been filed, and the pleadings will have closed.

Notwithstanding the above, Plaintiff’s motion to strike is not well-taken. In the interests
                                             19
of justice and the Sixth Circuit’s strong preference for trial on the merits, Plaintiff’s

motion to strike is DENIED. Defendant Jones’ motion for judgment on the pleadings will

be addressed below.

       As noted above, Plaintiff Anselm Caddell was stopped by an Ohio State

Highway Patrol Trooper on February 23, 2017 inside the City of Fairfield. (Doc. 6 at ¶¶

25-26). He was subsequently arrested by either the Trooper or an Officer with the City

of Fairfield Police Department. (Doc. 6, at ¶ 27). Plaintiff was transferred to the Butler

County Jail following his arrest. (Id. at ¶ 29). Plaintiff was held at the Butler County Jail

until February 28, 2017, which was the first day after the arrest in which the Fairfield

Municipal Court (“FMC”) convened such that the Court could review probable cause for

the arrest. Id.

       In light of the foregoing, Defendant Jones contends that Plaintiff has not pleaded

facts establishing that the alleged constitutional violation was caused by an official

policy, custom or practice of the Butler County Sheriff.        As to the individual claim

against him, Defendant Jones argues that he is entitled to qualified immunity. Jones

argues that Plaintiff has not alleged and cannot show that Sheriff Jones was personally

aware of Plaintiff and/or involved with his detention, other than being the head of the

office which operates the jail. Without evidence of personal involvement by Sheriff

Jones, the individual claims against him must fail. Jones further contends that it is not

well-established in the law that a jailer is constitutionally required to ensure that a

person brought to the jail receives a prompt probable cause determined from the court

for the jurisdiction in which the person was arrested. See Leschorn v. Fitzgerald, 6th

Cir. No. 97-3421, 1998 U.S. App. LEXIS 2034 (finding it is the duty of the arresting
                                             20
officer and court to ensure a prompt probable cause determination—not the jail in

which the arrestee is physically held.).

        Defendant’s motion is not well-taken. As noted above, paragraph 21 of his

Amended Complaint, Plaintiff asserts that:

        Defendants Fairfield and Jones employ policies or customs whereby the
        officers of their respective police forces transport certain individuals
        arrested without a warrant to the Butler County Jail. These Defendants
        know, or reasonably should know, that many of these individuals will be
        detained in excess of 48 hours without appearance before a judicial
        officer.

(Doc. 6)(emphasis added).

        Plaintiff further alleges that the Butler County Jail is operated by Defendant

Jones, whose policy and custom it is to hold individuals for more than 48 hours

awaiting appearance before Defendant Campbell, who does not conduct arraignments

often enough to satisfy the constitution. (Doc. 6, ¶¶ 14, 16, 17). At this time, the

undersigned finds that Plaintiff’s complaint contains sufficient allegations that the

policies and customs of Sheriff Jones are therefore causally linked to the deprivation of

the right to prompt appearance before a judicial officer and proximately caused injury to

Plaintiff.

        Moreover, as detailed above, the undersigned finds that the consideration

of qualified immunity is premature. See Grose v. Caruso, 284 F. Appx. 279, 283 (6th

Cir.2008).     A determination of whether Defendant Jones is entitled to qualified

immunity would require the court to evaluate facts that are not yet in evidence.

Accordingly, Jones motion to dismiss based upon qualified immunity should be denied



                                             21
without prejudice to the affirmative defense being raised again at a later time, after

appropriate discovery has commenced.

      III. Conclusion

      Based on the foregoing, it is here RECOMMENDED that: 1) Defendants’ motion

to dismiss (Docs. 9, 12) be DENIED; 2) Defendant’s motion for judgment on the

pleadings (Doc. 16) be DENIED; and 3) Plaintiff’s motion to strike (Doc. 19) is DENIED.



                                               s/ Stephanie K. Bowman
                                               Stephanie K. Bowman
                                               United States Magistrate Judge




                                          22
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


ANSELM CADDELL,                                  Case No. 1:19-cv-91

              Plaintiff,
                                                 Dlott, J.
       vs.                                       Bowman, M.J.

JOYCE CAMPBELL, et al.,

              Defendants.


                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections.            Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            23
